Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter Brown, US 2010/0003647) in view of Sathish et al. (hereinafter Sathish, US 20120302270) and Bronkema (hereinafter Bronkema, US 2010/0218118).
In regards to independent claim 1, Brown teaches a computer-implemented method of generating advice information concerning a daily user habit, the method comprising:
Analyzing, in an analysis unit of the information processing device, the action-related information on the user action to prepare an analysis result by extracting a characteristic of the user action related to the improvement in the daily user habit based on the action related information (Brown teaches a coaching system that tracks a users’ behavior and analyzes its caloric intake and exercise to make a meal recommendation, Brown, [0033], [0034], [0042-0043]); and
generating, in an advice generation unit of the information processing device, in response to a request  (Brown teaches a user coaching system to generate advice to a user, Brown, [0042]),  the advice information concerning the improvement of the daily user habit of the user based on: the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
a piece of management policy information corresponding to a type of advice requested among pieces of management policy information (Brown teaches different management policies such as time of day, personality, coaching constraints, etc., Brown, [0042], [0051], [0062], [0064-0067]).
Brown fails to explicitly teach generating in response to a request from the server of an action management service provider that provides a service to manage an action related to the daily user habit; a piece of management policy information retrieved from a management policy database coupled to the information processing device, and the action management service provider; providing, by the advice generation unit, the generated advice information to the action management service provider having made the request.
Sathish teaches:
generating in response to a request from the server of an action management service provider that provides a service to manage user actions (Sathish, [0057], “the recommendation platform 103 generates recommendations based on the content provided by the one or more selected content providers 115, and associated content providers 115 determined, if any, in step 317 in response to a GET content request”); a piece of management policy information retrieved from a management policy database, and the action management service provider (Sathish, [0039], “the context module 203 determines the contextual relevance information in registration or update requests sent to the recommendation platform 103 by the various content providers 115. Upon determining the contextual relevance information, the context module 203 stores the contextual relevance information in the database 113 associated with the specific content provider 115, discussed in detail below”); providing the generated advice information to the action management service provider having made the request (Sathish, [0056-0057], “step 319, the recommendation platform 103 aggregates the one or more content providers 115 determined by the recommendation platform 103- In step 321, the recommendation platform 103 generates recommendations based on the content provided by the one or more selected content providers 115”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Sathish before him before the effective filing date of the claimed invention, to modify the coaching system taught by Brown to include the requesting of content from external providers of Sathish in order to obtain a coaching system that presents recommendations using external content providers. One would have been motivated to make such a combination because the system does not have to maintain content databases thereby ensuring a large diversity of updated databases for the system to access.
Brown fails to explicitly teach:
collecting by a communication unit of the information processing device, from a server of an action management service provider that provides a service to manage the generation and delivery of advice information concerning improvement of a user action related to the daily user habit, action-related information on the user action obtained from a user terminal, the action-related information comprising information obtained by quantifying the daily user habit, and including computer-readable objective data directly or indirectly indicating the user action related to the daily user habit; analyzing, in an analysis unit of the information processing device;
wherein the advice information comprises quantified target tasks to be performed related to the extracted characteristic or quantified target tasks not to be performed related to the extracted characteristic to achieve the improvement in the daily habit.
Bronkema teaches:
collecting by a communication unit of the information processing device, from a server of an action management service provider that provides a service to manage the generation and delivery of advice information concerning improvement of a user action related to the daily user habit, action-related information on the user action obtained from a user terminal, the action-related information comprising information obtained by quantifying the daily user habit, and including computer-readable objective data directly or indirectly indicating the user action related to the daily user habit (Bronkema, [0126], “Behavior identifier 1305 can access rules from general database 30 and current user activities from data collector/analyst interface 1303, and can analyze the activities with respect to the rules to identify possible types of behavior if any, that are indicated by the user's actions”); 
wherein the advice information comprises quantified target tasks to be performed related to the extracted characteristic or quantified target tasks not to be performed related to the extracted characteristic to achieve the improvement in the daily habit (Bronkema, [0019], “The user can choose to work on a limited number of identified types of behavior, for example, no more than five, by following the plans developed by the system, periodically modified by, for example, an expert, a professional, and others, based on the user's progress. More problems can be addressed later. Each goal has an associated set of action plans that the user agrees to work towards. By organizing goals into action plans, the system focuses the user on aspects of the problem that can seem more attainable psychologically and physically than the entire problem”). It would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Bronkema before him before the effective filing date of the claimed invention, to modify the coaching system taught by Brown to include server to user recommendation system of Bronkema in order to obtain a coaching system that synchronizes and utilizes user and server device data. One would have been motivated to make such a combination because it allows the system to use both stored data and real time data to create more accurate recommendation.
In regards to dependent claim 2, Brown teaches the method according to claim 1, wherein:
generating the advice information comprises generating the advice information based on:
the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
the piece of management policy information selected from among the pieces of management policy information based on predetermined identification information (Brown teaches different management policies such as time of day, personality, coaching constraints, etc., Brown, [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 4, Brown teaches the method according to claim 1, further comprising:
adjusting the piece of management policy information based on a user profile of the user (Brown teaches that a user profile can tailor the coaching style of the system, Brown, [0051], [0061]).
In regards to dependent claim 6, Brown teaches the method according to claim 1, wherein
generating the advice information comprises generating the advice information based on: the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
the piece of management policy information corresponding to the action management service provider selected based on identification information of the action management service provider (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 7, Brown teaches the method according to claim 1, further comprising:
generating task information supporting the user receiving the service provided by the action management service provider (Brown teaches providing notification of items the user must complete, Brown, [0109-0111]).
In regards to dependent claim 8, Brown teaches the method according to claim 1, further comprising:
generating new advice information concerning improvement of the daily habit based on: temporal change of an action of the user having received the service provided by the action management service provider (Brown teaches as the users’ habits changes the system updates its recommendations, Brown, [0079]); and
the piece of management policy information corresponding to the action management service provider having made the request (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 9, Brown teaches the method according to claim 8, wherein
generating the new advice information comprises generating the new advice information in response to the action of the user having received the service provided by the action management service provider not satisfying a criterion requested by the advice information (Brown teaches as the users’ habits changes the system updates its recommendations, which includes whether the user follows the advice, Brown, [0079]).
In regards to dependent claim 10, Brown teaches the method according to claim 1, wherein
the action management service provider comprises a plurality of action management service providers, and the plurality of action management service providers provide services to manage actions related to daily habits to a plurality of users (Brown teaches that the meal recommendation may be provided by a service provider, Brown, [0143], [0058], [0031]).
In regards to dependent claim 11, Brown teaches the method according to claim 1, wherein
the action management service provider comprises two or more action management service providers (Brown teaches that the meal recommendation may be provided by multiple service providers, Brown, [0143], [0058], [0031]), and
generating the advice information comprises generating two or more different pieces of advice information corresponding to the two or more action management service providers having made requests based on: the analysis result (Brown teaches providing automated suggestions to users about their meals based on analysis of their caloric intake, sleep, exercise, etc. Brown, [0042], [0039]); and
two or more pieces of management policy information corresponding to the two or more action management service providers (Brown teaches different management policies such as time of day, personality, coaching constraints, etc. provided by a service provider, Brown, [0031], [0042], [0051], [0062], [0064-0067]).
In regards to dependent claim 12, Brown teaches the method according to claim 1, wherein the action-related information comprises at least one of a meal image obtained by capturing a user meal, user vital data, and information indicating an amount of user exercise (Brown teaches using camera to gather nutritional data as well as track exercise data, [0034], [0041]).
In regards to dependent claim 13, Brown teaches the method according to claim 1, further comprising:
providing the advice information to a computer that communicates with an application installed on a user terminal (Brown teaches using a computer device accessing a website, Brown, [0033]).
In regards to dependent claim 14, Brown teaches the method according to claim 1, further comprising:
providing the advice information through an application program interface (API) to a computer that communicates with an application installed on a user terminal (Brown teaches an API, Brown, [0058]).
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner suggestions further clarifying the action management service provider as being external to the system as argued by the applicant in their remarks on pg. 12. As currently claimed, the action management service provider could be interpreted as the “coaching system” requesting information form health providers of Brown or the “recommendation engine” requesting content from content providers of Sathish. 
Applicant's arguments in regards to the 35 USC 101 have been fully considered but they are not persuasive. The applicant argues that the examiner has erred in his interpretation by “oversimplifying” the claims. MPEP states in Chapter 2160 Section II “It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions.” Therefore, the Broadest Reasonable interpretation of the claim language is used and not the complexity of the interpretation. As clarified in the 101 rejection above, all of the limitations outside of “retrieving from a management policy database” can be reasonably interpreted to incorporate an abstract idea. The limitation of “retrieving from a management policy database” falls under insignificant extra-solution activity as described in MPEP Section 2016.05(g), therefore the added limitation does not integrate a judicial exception into a practical application. The examiner welcomes an interview to find agreeable claim language to overcome this rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171